Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are now pending in this application.
Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 2/25/21 and 3/23/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-13 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance:
The closest prior art(s) to the present invention are: “Leng” (US-20190026076-A1), “Gokmen” (US-20190325291-A1) and “Ross” (US-20160342891-A1) which disclose apparatus and a method for performing weight reading in neural network with multiplication operation.
Regarding independent claims 1, 2 and 13, none of these above references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations of “a shift register of shifting a position of the cell storing the information among the plurality of cells in a forward 
Each dependent claim (claims 2-12) inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
February 25, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824